         Case 1-21-40678-nhl             Doc 17       Filed 05/28/21        Entered 05/28/21 17:05:31




RUBIN LLC
Paul A. Rubin
Hanh V. Huynh
345 Seventh Avenue, 21st Floor
New York, New York 10001
Tel: 212.390.8054
Fax: 212.390.8064
prubin@rubinlawllc.com
hhuynh@rubinlawllc.com

Counsel for Alleged Debtor Tomer Dafna

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :                                Chapter 7 (Involuntary)
                                    :
TOMER DAFNA,                        :                                Case No.: 21-40678-nhl
                                    :
                Alleged Debtor.     :
                                    :
------------------------------------x

       ALLEGED DEBTOR’S REPLY TO PETITIONING CREDITORS ’ OBJECTION
      TO MOTION TO DISMISS INVOLUNTARY PETITION PURSUANT TO 11 U.S.C.
    §§ 105(a) AND 303, OR, IN THE ALTERNATIVE, PURSUANT TO 11 U.S.C. § 305(a)(1)

           Tomer Dafna, the alleged debtor herein, by his counsel, Rubin LLC, submits this reply (the

“Reply”) to the objection (the “Objection”) [ECF No. 16] filed by Saddak Funding LLC (“Saddak

Funding”) and Jerome Williams (collectively, the “Petitioning Creditors”) to Mr. Dafna’s motion

(the “Motion”)1 [ECF No. 14] to dismiss, pursuant to sections 105(a), 303 and/or 305 of title 11

of the United States Code (the “Bankruptcy Code”) and Federal Rule of Bankruptcy Procedure

1011, the involuntary petition (the “Involuntary Petition”) [ECF No. 1] that the Petitioning

Creditors filed against Mr. Dafna. In support of this Reply, Mr. Dafna respectfully represents as

follows:



1
    Capitalized terms not defined in this Reply shall have the meaning ascribed to them in the Motion.
       Case 1-21-40678-nhl             Doc 17       Filed 05/28/21        Entered 05/28/21 17:05:31




                                      PRELIMINARY STATEMENT

         1.       The Objection is more notable for what it does not say than for what it does say.

The Objection is conspicuously silent on three key points: (i) it does not address whether Saddak

Funding’s mortgage loan violates New York’s criminal usury statute, which may be raised as a

defense by corporate borrowers and their individual guarantors; (ii) the Petitioning Creditors

ignore this Court’s decision in In re Zapas, 530 B.R. 560, 567 (Bankr. E.D.N.Y. 2015), which held

that multiple judgment creditors on a single judgment are treated as separate creditors holding

separate claims for the purposes of the numerosity requirement of section 303(b); and (iii) the

Petitioning Creditors do not apply any of the factors that courts, including this Court, always take

into consideration in determining whether to abstain from exercising jurisdiction over an

involuntary case.2

         2.       In each case, the Petitioning Creditors’ failure to address these points is fatal to the

Involuntary Petition. First, the dispute concerning whether the terms of the Saddak Funding loan

are criminally usurious was raised in the Foreclosure Action. There is a bona fide dispute as to

Saddak Funding’s claim, rendering Saddak Funding ineligible to be a petitioning creditor. Second,

the clear holding in In re Zapas precludes the Petitioning Creditors from proceeding with the

Involuntary Petition (even if the Petitioning Creditors were eligible under section 303(b)), because

Mr. Dafna has more than twelve creditors and there are not three or more petitioning creditors.




2
  While the Petitioning Creditors are silent on these key points, they recklessly repeat blatant falsehoods, engage in
inflammatory and hyperbolic rhetoric, and lob reckless, unsubstantiated accusations and unattributed hearsay. The
Objection is filled with unsupported incendiary language about Mr. Dafna’s supposed “propensity for fraud.” The
Petitioning Creditors even stoop to repeat their lie that Mr. Dafna sent inappropriate text messages to Saddak
Funding’s principal, Mr. Crispin. But the Petitioning Creditors admit that those messages were sent by someone other
than Mr. Dafna, and in fact, were sent to someone other than Mr. Crispin. The Petitioning Creditors’ exaggerations
and accusations do not compensate for the legal insufficiency of their Involuntary Petition.



                                                          2
      Case 1-21-40678-nhl        Doc 17     Filed 05/28/21     Entered 05/28/21 17:05:31




Lastly, application of the abstention factors militates in favor of abstention. Each of these points

provides a separate, independent basis to dismiss the Involuntary Petition.

       3.      Opposing counsel admits that he has been campaigning to recruit petitioning

creditors since even before the commencement of this involuntary case on March 18, 2021 (more

than two months ago). Nevertheless, it appears that Saddak Funding is the sole petitioning creditor

still pursuing this ill-conceived strategy to force Mr. Dafna into bankruptcy. The ECF docket entry

reflects that the Objection was filed on May 25, 2021 on behalf of both Petitioning Creditors. But

Jerome Williams decided to stipulate to vacate his default judgment and to dismiss the Slip and

Fall Case as against Mr. Dafna. Obviously, Jerome Williams has no right to or interest in pursuing

the Involuntary Petition.

       4.      Even if (a) Jerome Williams were an eligible petitioning creditor, and (b) the

Saddak Funding claim were not subject to bona fide dispute, the inability of the Petitioning

Creditors and their counsel to convince any qualifying creditors to join in the Involuntary Petition

requires dismissal of this case. The documentation provided by Mr. Dafna (which was attached to

his declaration filed as Exhibit Q to the Motion) demonstrates the existence of more than twelve

creditors that are not insiders and whose claims are not subject to bona fide dispute.

       5.      In sum, the Petitioning Creditors have not provided any meaningful response to the

bona fide disputes raised by Mr. Dafna with respect to their claims. There are fewer than three

petitioning creditors and Mr. Dafna has more than twelve creditors. Alternatively, this case is a

two party dispute and all of the factors weigh in favor of abstention. Accordingly, the Involuntary

Petition should be dismissed.

                             ADDITIONAL RELEVANT FACTS

       6.      As set forth in the Motion, Jerome Williams obtained a default judgment against

Mr. Dafna in the Slip and Fall Case in May 2019, even though Mr. Dafna was never served with


                                                 3
      Case 1-21-40678-nhl       Doc 17     Filed 05/28/21     Entered 05/28/21 17:05:31




a complaint or a motion for default judgment in the action. In fact, Mr. Dafna was not aware of

the action or Jerome Williams’s judgment until March 2021.

       7.      On April 19, 2021, state court counsel for Mr. Dafna moved by order to show cause

to vacate the default judgment against Mr. Dafna. After the motion to vacate was filed, Jerome

Williams agreed to vacate the default judgement and to dismiss Mr. Dafna from the Slip and Fall

Case. On May 10, 2021, the State Court so ordered the stipulation to vacate the default judgment

and so ordered the stipulation of discontinuance of the Slip and Fall Case. See So-Ordered

Stipulation to Vacate Default Judgment, annexed hereto as Exhibit A, and So-Ordered Stipulation

of Discontinuance of Action, annexed hereto as Exhibit B.

       8.      Accordingly, Jerome Williams does not qualify as a petitioning creditor under

section 303 of the Bankruptcy Code. The sole basis for his purported status as a creditor (the

default judgment improperly entered against Mr. Dafna in the Slip and Fall Case) has been vacated.

Mr. Williams no longer purports to hold any claim against Mr. Dafna.

       9.      In the Objection, the Petitioning Creditors recklessly argue, without any evidence

or support, that the “suspicious timing and nature of the stipulation” reflects fraudulent behavior

by Mr. Dafna. See Objection 26-27. In fact, it was Jerome Williams who decided to stipulate to

the relief sought by Mr. Dafna, rather than to contest the merits of the motion to vacate. There is

nothing suspicious or inappropriate about Mr. Williams’s decision not to pursue his claim that had

no merit and to concede to vacate a default judgment, which should not have been entered against

Mr. Dafna in the first place.     Indeed, if opposing counsel believed there were suspicious

circumstances surrounding Jerome Williams’s entry into the stipulation to vacate and dismiss, he

could have simply asked his own client about it. Instead, he chose to file a public document




                                                4
           Case 1-21-40678-nhl       Doc 17     Filed 05/28/21     Entered 05/28/21 17:05:31




     accusing Mr. Dafna of fraudulent behavior and recklessly implying that Mr. Dafna paid off Jerome

     Williams.

                                                  REPLY

I.          THE INVOLUNTARY PETITION SHOULD BE DISMISSED BECAUSE
            THE PETITIONING CREDITORS’ CLAIMS ARE SUBJECT TO
            BONA FIDE DISPUTE AS TO LIABILITY AND AMOUNT

           10.      Mr. Dafna argued in the Motion that Jerome Williams does not qualify as a

     petitioning creditor because his claim (based on the default judgment) was subject to bona fide

     dispute. Any doubt as to Mr. Williams’s ineligibility has now been put to rest since the default

     judgment has been vacated and the Slip and Fall Case dismissed as to Mr. Dafna. Other than the

     Petitioning Creditors’ reckless and unsubstantiated innuendo that Mr. Dafna paid off Jerome

     Williams to agree to vacate the default judgment, the Objection is silent as to the eligibility of

     Jerome Williams to be a petitioning creditor. There is really only one petitioning creditor left in

     this case—Saddak Funding.

           11.      As set forth in the Motion, Saddak Funding is not qualified to be a petitioning

     creditor under section 303(b) of the Bankruptcy Code, because its claim is subject to bona fide

     dispute on the grounds that (i) the terms of the underlying mortgage loan are criminally usurious,

     and (ii) commencement of an involuntary bankruptcy case based on a guaranty claim following

     years of failure in a mortgage foreclosure action is an impermissible end run around New York’s

     election of remedies statute. In their Objection, the Petitioning Creditors fail to address Mr.

     Dafna’s citation to cases that support the proposition that an individual guarantor of corporate

     obligations can raise criminal usury as a defense. Instead, the Petitioning Creditors argue that

     there can be no bona fide dispute as to Saddak Funding’s claim because Mr. Dafna (as an individual

     guarantor of corporate debt) is prohibited from asserting usury as a defense. See Objection ¶¶ 9,




                                                     5
      Case 1-21-40678-nhl        Doc 17     Filed 05/28/21      Entered 05/28/21 17:05:31




12. But the statutes and cases cited by the Petitioning Creditors relate only to civil usury, not

criminal usury.

       A.      Criminal Usury

      12.      A corporation may assert criminal usury as an affirmative defense. See Colonial

Funding Network, Inc. for TVT Capital, LLC v. Epazz, Inc., 252 F. Supp. 3d 274, 280 (S.D.N.Y.

2017). “[A] loan that is criminally usurious is void.” Kingsize Entm’t v. Martino, 63 N.Y.S.3d

714, 715 (2d Dep’t 2017); see also Blue Wolf Cap. Fund II, LP v. Am. Stevedoring, 961 N.Y.S.2d

86, 90 (1st Dep’t 2013) (same). The default interest rate may be considered in determining whether

a loan is criminally usurious. See LG Capital Funding, LLC v. Vapor Group, Inc., 2018 WL

3193209 at *3 (“However, in a recent decision, Judge Cathy Seibel engaged in a comprehensive

analysis of state and federal cases and convincingly determined that the New York Court of

Appeals would hold that the criminal usury cap limits interest charged on debts to 25% annually,

even for defaulted debts.”) (quotation and citation omitted).

      13.      Here, Saddak Funding has sought to enforce loan documents providing for default

interest at a rate of 24%, plus late fees of 5%, plus legal fees of 15% of the balance due, the

aggregate of which may make the loan unenforceable under New York’s criminal usury statute.

Annexed hereto as Exhibit C is the Note, which contains the provision for 24% default interest and

5% late fees (at page 2), and annexed hereto as Exhibit D is the Mortgage, which contains the

provision for 15% legal fees (at Paragraph P of the Rider). Specifically, the legal fees provision

requires that, if Saddak Funding retains counsel to recover amounts due under the Mortgage, to

foreclose on the Property, or following a default under the Mortgage, Mr. Dafna “agrees to pay

reasonable counsel fees, the amount of which to [sic] hereby expressly fixed at fifteen (15%) of

the then unpaid balance of the MORTGAGE debt.” Mortgage p. 2 (emphasis added).




                                                 6
       Case 1-21-40678-nhl             Doc 17       Filed 05/28/21         Entered 05/28/21 17:05:31




        14.       Once the late fees and legal fees, which are hidden interest, are included in the

effective interest rate for the loan, interest on the Saddak Funding loan exceeds the cap of 25%

under New York’s criminal usury statute. In the context of determining whether fees are actually

hidden interest, “when fee payments do not actually reimburse lenders for expenses associated

with the loan, and instead are disguised loan payments, such fee expenses are considered in

determining the interest rate. The question of the purpose of a fee payment is an issue of fact.”

LG Capital Funding, LLC v. Vapor Group, Inc., 2018 WL 3193209, at *3 (E.D.N.Y. June 28,

2018) (citation omitted). Here, the legal fee provision contained in the Mortgage does not

reimburse Saddak Funding for legal fees actually incurred; rather, it increases the cost of the loan

at a fixed percentage amount. This is hidden interest.3

        15.       As noted in the Motion, loan documents containing similar terms as the Note and

Mortgage (and thus the Guaranty) may be found unenforceable under New York’s criminal usury

statute. See, e.g., Union Capital LLC v. Vape Holdings Inc., 2017 WL 1406278 (S.D.N.Y. Mar.

31, 2017) (for criminal usury defense under New York law, “the Court may not enforce a default

interest rate that exceeded an overall effective interest rate of 25%. If, as Vape alleges, the due

diligence and legal fees Union charged as part of the Note and SPA were in fact hidden interest

payments, then imposing a default interest of 24% would exceed the statutory limit.”) (emphasis

added).


3
  In their Objection, the Petitioning Creditors attempt to shield the 5% late fee and 15% legal fee from attack, citing
to cases that do not involve mortgage loans and are plainly inapposite. See Objection ¶¶ 10-11, citing Adar Bays LLC
v. GeneSYS ID, Inc., 341 F. Supp. 3d 339 (S.D.N.Y. 2018) ($2,000 in attorney’s fees were actual reasonable expenses
of the loan and not hidden interest for usury purposes); Sogeti USA LLC v. Whirlwind Bldg. Sys., Inc., 274 Fed. Appx.
105 (2d Cir. 2008) (1.5% monthly service charge on unpaid invoices under a professional services contract were not
hidden interest for usury purposes); Feinberg v. Old Vestal Road Assocs., 157 A.D.2d 1002 (3d Dep’t 1990)
(transaction at issue was a finder’s fee arrangement, not a usurious loan); F.K. Gailey Co. v. Wahl, 262 A.D.2d 985
(4th Dep’t 1999) (2% late fee charged under a gasoline delivery warranty was not a loan for purposes of usury);
Waterbury v. City of Oswego, 251 A.D.2d 1060 (4th Dep’t 1998) (10% late fee on city’s water bill not a loan for
purposes of usury); Protection Indus. Corp. v. Kaskel, 262 A.D.2d 61 (1st Dep’t 1999) (monthly late payment charges
in mechanic’s lien action not a loan for purposes of usury).



                                                          7
      Case 1-21-40678-nhl        Doc 17     Filed 05/28/21     Entered 05/28/21 17:05:31




      16.      Thus, there is at least a bona fide dispute as to whether the Saddak Funding claim

is based on an unenforceable usurious loan. Importantly, not only is there a bona fide dispute, this

dispute has been presented to the State Court in the pending Foreclosure Action.

       B.     Election of Remedies

      17.      The Saddak Funding claim is based on a Guaranty that Saddak Funding is not

permitted to sue to enforce until it has exhausted its remedies in the Foreclosure Action. Because

Saddak Funding elected to foreclose on the Mortgage, it is barred by the election of remedies

statute under New York law from instituting a new action in order to collect on the Guaranty.

      18.      The Petitioning Creditors rely on In re 1020 Warburton Ave. Realty, 127 B.R. 333

(Bankr. S.D.N.Y. 1991), and Les Placements v. Rosenberg, 1997 WL 1048897 (E.D.N.Y. 1997),

to refute Mr. Dafna’s argument that the filing of the Involuntary Petition is an impermissible

circumvention of the New York election of remedies statute. Their reliance on those cases,

however, is misplaced. Those cases involved the commencement of involuntary bankruptcy cases

against mortgage borrowers where an action against the guarantor was already pending in state

court. In those cases, the courts held that the filing of an involuntary petition did not violate the

election of remedies because an involuntary chapter 11 case against a mortgagor was not

tantamount to a foreclosure action.

      19.      Here, Mr. Dafna has asserted that, because Saddak Funding has elected to foreclose

on the Mortgage, it is barred by the election of remedies statute under New York law from

instituting a new action so it can enforce and collect on the Guaranty. See RPAPL § 1301(3); In

re South Side House, LLC, 470 B.R. 659, 673-74 (Bankr. E.D.N.Y. 2012) (noting that election of

remedies rule applies to guaranties). There can be no denying that Saddak Funding filed the

Involuntary Petition in order to collect on the Guaranty from Mr. Dafna, even though it has not

exhausted its remedies in the Foreclosure Action. Unlike in 1020 Warburton Ave. Realty and Les


                                                 8
            Case 1-21-40678-nhl          Doc 17     Filed 05/28/21       Entered 05/28/21 17:05:31




      Placements v. Rosenberg, the filing of the Involuntary Petition is tantamount to an action to collect

      on the Guaranty and an impermissible end-run around the election of remedies statute.

              20.     Accordingly, because its claim is subject to bona fide dispute, Saddak Funding does

      not qualify to be a petitioning creditor under section 303(b) of the Bankruptcy Code. The Court’s

      inquiry should end here. The Involuntary Petition must be dismissed for this reason alone.

II.           THE INVOLUNTARY PETITION SHOULD BE DISMISSED BECAUSE
              THERE ARE FEWER THAN THREE PETITIONING CREDITORS

              21.     Even if Saddak Funding were determined to be a qualifying petitioning creditor,

      the Involuntary Petition still must be dismissed under section 303(b)(1) of the Bankruptcy Code,

      because three petitioning creditors are needed to file an involuntary petition, where, as here, the

      alleged debtor has twelve or more creditors. See 11 U.S.C. § 303(b)(1) & (2).

              22.     Because Mr. Dafna has provided a schedule of fifteen creditors, together with

      documentation from creditors supporting their claims, which contains information concerning the

      nature and amounts of their claims, the burden shifts to the Petitioning Creditors to show that Mr.

      Dafna has fewer than twelve creditors. See In re Zapas, 530 B.R. 560, 567 (Bankr. E.D.N.Y.

      2015). The Petitioning Creditors cannot, as a matter of law, demonstrate that Mr. Dafna has fewer

      than twelve creditors.

              23.     First, the Petitioning Creditors assert that five creditors (the “Five Judgment

      Creditors”)4 identified by Mr. Dafna in his declaration annexed as Exhibit Q to the Motion should

      only count as one creditor because the claims of the Five Judgment Creditors are based on the

      same confessed judgment against Mr. Dafna. Searching far and wide, the Petitioning Creditors

      cite to non-binding cases from across the country, which apply different state laws, and involve



      4
       The Five Judgment Creditors are 485-497 Ninth Avenue Partners LLC; 325 Third Ave LLC; 126 Bapaz LLC; 3800
      Broadway LLC; and Meyerson Management.



                                                          9
      Case 1-21-40678-nhl       Doc 17     Filed 05/28/21     Entered 05/28/21 17:05:31




differing sets of facts. See In re T.P. Hendon & Co., 87 B.R. 204 (Bankr. M.D. Fla. 1988)

(promissory note made payable to single entity); In re McMeekin, 16 B.R. 805 (Bankr. D. Mass.

1982) (court looked beyond judgment to underlying promissory note and applied Massachusetts

and Florida U.C.C. to hold that promissory note made payable to two or more persons is

enforceable by only all of them); In re Averil, Inc., 33 B.R. 562 (Bankr. S.D. Fla. 1983) (applying

Florida U.C.C. to debtor’s joint obligation to two individuals for their undivided interest in

corporate stock sold to the debtor); In re Central Hobron Assocs., 41 B.R. 444 (D. Haw. 1984)

(finding one unpaid debt where property was purchased for a single price and balance of purchase

price remained unpaid because of dispute concerning the entire purchase price); In re Forster, 465

B.R. 97 (Bankr. W.D. Va. 2012) (applying Virginia U.C.C. to find single obligation where

promissory note was payable to husband “and” wife); In re Rosenberg, 414 B.R. 826 (Bankr. S.D.

Fla. 2009) (finding only one claim against a debtor under a limited guaranty where the underlying

lease obligations were restructured by a settlement agreement that modified and consolidated the

obligations into a single obligation owed to one entity); In re Edwards, 501 B.R. 666 (Bankr. N.D.

Tex. 2013) (looking beyond judgment entered by probate court to find that award was not easily

divisible between judgment creditors and thus constituted a single claim).

       24.     Significantly, the Petition Creditors ignore a recent case by this Court that is

directly on point, in which this Court held that, for the purposes of numerosity under section

303(b), four judgment creditors holding a single state court default judgment were separate

creditors, each of whom held a claim it could enforce against the alleged debtor. See In re Zapas,

530 B.R. 57-71. The Zapas court examined several cases, including cases that were cited by the

Petitioning Creditors, and found them distinguishable or unpersuasive, and declined to follow

them. The Court found that “the Judgment Creditors each have an enforceable ‘right to payment’




                                                10
      Case 1-21-40678-nhl         Doc 17     Filed 05/28/21      Entered 05/28/21 17:05:31




derived from the $656,683.15 default judgment issued by the state court. The judgment is an

enforceable right to payment—a legal claim that has been reduced to judgment.” Id. at 569. The

Court further noted that nothing under New York law prevents each of the judgment creditors from

enforcing or executing on the judgment without the joinder of the others. Id. at 571.

       25.     Here, the language of confessed judgment removes any ambiguity about the ability

of each of the Five Judgment Creditors to separately execute on the judgment: “ADJUDGED,

that Plaintiffs 485-497 NINTH AVE PARTNERS LLC, 325 THIRD AVE LLC, 126 BAPAZ

LLC, 3800 BROADWAY LLC, and MEYERSON MANAGEMENT LLC … have judgment,

jointly and severally, and recover against … Defendant TOMER DAFNA … in the amount of

$9,000,000.00 … and that the Plaintiffs have execution thereon.” Judgment By Confession

(emphasis added), annexed as Exhibit Q (1-6) of the Motion. There is no doubt that, here, just like

the judgment creditors in In re Zapas, the Five Judgment Creditors constitute five separate

creditors, each holding a separate claim against Mr. Dafna for the purposes of section 303(b).

       26.     Next, the Petitioning Creditors argue that the Verizon should be removed from the

creditor list because its claim is based on a small, monthly bill. This time, the Petitioning Creditors

rely on a case from 1921 that interpreted the old Bankruptcy Act. See Objection ¶ 41 (citing In re

Branche, 275 F. 555 (N.D.N.Y. 1921)). Again, the Petitioning Creditors willfully ignore more

recent caselaw in this District that holds that small, recurring claims must be included as creditors

for purposes of numerosity under section 303(b). See In re Fischer, 202 B.R. 341, 349 (E.D.N.Y.

1996); see also In re Elsa Designs, Ltd., 155 B.R. 859 (Bankr. S.D.N.Y. 1993) (extensive

discussion by Judge Brozman). This is the majority position, it is followed by circuit courts of

appeal, and it is properly grounded upon a plain reading of the applicable statutes. See, e.g., In re

Rassi, 701 F.2d 627, 632 (7th Cir. 1983); In re Okamoto, 491 F.2d 496, 498 (9th Cir. 1974); Theis




                                                  11
       Case 1-21-40678-nhl              Doc 17        Filed 05/28/21         Entered 05/28/21 17:05:31




v. Luther, 151 F.2d 397 (8th Cir. 1945). Accordingly, there is no valid reason to exclude Verizon

from the creditor list simply because it is a small monthly bill.

         27.      The Petitioning Creditors also contend that law firms with claims against Mr. Dafna

for unpaid fees must also be omitted, relying on nothing more than the bare-naked accusation that

these claims were “overtly included as schemes and artifices to avoid letter and spirt of law and

should not be tolerated by this Court.” Objection ¶ 42. The Petitioning Creditors cavalierly accuse

these law firms of participating in “schemes and artifices” by sending legal bills. The law firms

are creditors holding legitimate claims for unpaid legal services. There is absolutely no basis to

exclude them from the creditor list.

         28.      Lastly, despite the documentation provided, the Petitioning Creditors argue they

are entitled to discovery concerning the creditor list. This is nothing more than a delay tactic

intended to afford the Petitioning Creditors more time to attempt to convince creditors to join in

an Involuntary Petition that was filed over two months ago. A delay would be prejudicial to Mr.

Dafna and contrary to the express requirement in Bankruptcy Rule 1013 that the Court determine

the issues of a contested involuntary petition “at the earliest practicable time and forthwith enter

an order for relief, dismiss the petition, or enter any other applicable order.” FED. R. BANKR. P.

1013(a). The only bases that the Petitioning Creditors have articulated to exclude creditors are

purely legal questions regarding whether the Five Judgment Creditors should be counted as one

creditor and whether Verizon should be omitted because it is a creditor with a small recurring

claim. The Court can decide at this time the purely legal issues presented without the need for

discovery. For example, the Zapas court found that section 303(b)(1) applied without the need for

discovery or to review additional evidence.5


5
 The Zapas court noted as follows: “The Petitioning Creditors assert that some of the creditors on Zapa’s initial list
of creditors are fraudulent entries, and that most of the creditors listed are personal friends and business associates of


                                                           12
              Case 1-21-40678-nhl             Doc 17       Filed 05/28/21        Entered 05/28/21 17:05:31




                29.      Moreover, the documentation relating to the creditor claims have been provided in

       the exhibits to Mr. Dafna’s declaration. The invoices provided were created and delivered by the

       creditors; these are not documents prepared by Mr. Dafna. See Exhibit Q (8-15) of the Motion.

       The documents, on their face, demonstrate claims against Mr. Dafna. There is no basis to seek

       additional discovery to determine the legitimacy of the claims. The request for discovery is

       particularly disingenuous, because the Petitioning Creditors were provided the creditor list when

       it was filed on April 19, 2021, more than a month ago, and opposing counsel claims to have

       performed thorough and diligent research to find creditors to join in the Involuntary Petition.

III.            THE INVOLUNTARY PETITION SHOULD BE DISMISSED
                BECAUSE IT WAS FILED IN BAD FAITH

               30.       As set forth in the Motion, the Involuntary Petition was filed in bad faith. Other

       than the self-serving Declaration of Leo Jacobs filed with the Objection, the Petitioning Creditors

       do not address Mr. Dafna’s arguments that the Involuntary Petition was filed in bad faith. It is

       undisputed that opposing counsel identified himself as having been retained by Saddak Funding

       as special counsel in the Foreclosure Action, and that he was seeking to find “alternative avenues

       of recourse against 1905 Fulton St LLC.” The Petitioning Creditors’ failure to address this

       undeniable fact does not make it disappear.

               31.       After years of litigation in state court, Saddak Funding filed the Involuntary Petition

       in an effort to open a new forum for litigation so as to obtain a disproportionate advantage for

       itself. Saddak Funding is using the involuntary bankruptcy process as a substitute for customary

       debt collection procedures. By pursuing an involuntary proceeding to collect on a guaranty even



       Zapas. The Court finds that the Petitioning Creditors have not met their burden of showing that Zapas has fewer than
       12 creditors. The Petitioning Creditors did not specifically identify which creditors it believes were fabricated, nor
       did they show that if Zapa’s list of alleged creditors were reduced in number that the number would be reduced to
       fewer than 12. Therefore, § 303(b)(1) applies.” In re Zapas, 530 B.R. at 567.



                                                                13
            Case 1-21-40678-nhl        Doc 17      Filed 05/28/21     Entered 05/28/21 17:05:31




      while its foreclosure action is pending, Saddak Funding is asking this Court to invite a stream of

      new proceedings against individual guarantors of real estate loans. This Court was never intended

      to serve as a collections court for secured creditors who are not satisfied with their bargained-for

      collateral and who are disappointed that their state court foreclosure actions have not given them

      the relief they seek as quickly as they have demanded it.

IV.          ALTERNATIVELY, ABSTENTION UNDER SECTION 305 OF THE
             BANKRUPTCY CODE IS WARRANTED

             32.      This case is really a two-party dispute between Saddak Funding and Mr. Dafna and

      should not be heard by this Court. The Petitioning Creditors fail to apply the well-established

      factors that courts, including this Court, regularly consider in determining whether to abstain from

      exercising jurisdiction over an involuntary bankruptcy case. As set forth in the Motion, and not

      refuted in the Objection, every relevant factor militates in favor of the Court’s abstention and

      dismissal of the Involuntary Petition. The interests of judicial economy clearly favor returning the

      Saddak Funding dispute to the State Court where the Foreclosure Action has been pending for

      nearly three years. The State Court is not merely another forum that is available to adjudicate this

      dispute, but it has been doing so since 2018 when Saddak Funding chose to file the Foreclosure

      Action in the State Court. Federal bankruptcy proceedings are not necessary to reach a just and

      equitable solution, because Saddak Funding’s foreclosure action involves solely state law issues

      and remedies.

             33.      The only argument that the Petitioning Creditors proffer as justification for the

      Court to retain jurisdiction is that, there might be a conviction in the criminal proceeding, and then

      there might be a forfeiture of assets at some unknown time in the future, and any assets recovered

      through such a forfeiture might not be distributed to creditors of Mr. Dafna. But the Petitioning

      Creditors’ argument is not only highly speculative, it also makes no sense. On the one hand, the



                                                       14
      Case 1-21-40678-nhl           Doc 17   Filed 05/28/21      Entered 05/28/21 17:05:31




Petitioning Creditors acknowledge that entry of an order for relief in this case would not stay Mr.

Dafna’s criminal proceeding. On the other hand, the Petitioning Creditors insist that a bankruptcy

case is necessary because there may be a forfeiture in that same criminal proceeding. By the

Petition Creditors’ own admission, commencing an involuntary case against Mr. Dafna would do

nothing to prevent a result that the Petitioning Creditors argue is imminent but that a bankruptcy

filing would not be able to stop.

       34.     Moreover, the unlikely prospect of a government forfeiture that might not benefit

creditors of Mr. Dafna is nothing more than pretense for Saddak Funding to force Mr. Dafna into

bankruptcy. The mere possibility of such a forfeiture has no effect on Saddak Funding, because it

is foreclosing its lien on collateral of its borrower, 1905 Fulton, in the Foreclosure Action, and that

collateral would not be subject to any forfeiture against Mr. Dafna.

       35.     It is worth noting that the Petitioning Creditors have also exaggerated the risk of a

potential forfeiture by falsely asserting that a civil forfeiture action has been commenced against

Mr. Dafna. As already noted on the record of the hearing on April 14, 2021, no such action has

been commenced against Mr. Dafna.

       36.     Lastly, the notion that a government forfeiture is imminent is nothing more than

baseless conjecture. Mr. Dafna has meritorious defenses in the criminal proceeding, which has

languished for almost two years, and forfeiture would not occur unless and until the government

somehow wins a conviction after trial. A trial date has not ben sent, no pretrial motions have been

scheduled, and no superseding indictment has issued. In short, nothing has happened since the

following of the indictment in 2019 that would raise concerns necessitating an involuntary

bankruptcy filing to prevent harm to creditors of Mr. Dafna.




                                                  15
      Case 1-21-40678-nhl        Doc 17     Filed 05/28/21     Entered 05/28/21 17:05:31




       37.     Under these circumstances, Mr. Dafna respectfully submits that, to the extent the

Court does not dismiss the Involuntary Petition under section 303, abstention under section

305(a)(1) is appropriate.

       WHEREFORE, Tomer Dafna respectfully requests that this Court enter an order

dismissing the Involuntary Petition, reserve Mr. Dafna’s right to seek attorney’s fees, damages and

sanctions against the Petitioning Creditors and their counsel, and grant such other relief as may be

just and proper.

Dated: New York, New York
       May 28, 2021

                                                     RUBIN LLC

                                                     By:     /s/ Paul A. Rubin
                                                             Paul A. Rubin
                                                             Hanh V. Huynh

                                                     345 Seventh Avenue, 21st Floor
                                                     New York, New York 10001
                                                     Tel: 212.390.8054
                                                     prubin@rubinlawllc.com
                                                     hhuynh@rubinlawllc.com

                                                     Counsel for Alleged Debtor Tomer Dafna




                                                16
Case 1-21-40678-nhl   Doc 17   Filed 05/28/21   Entered 05/28/21 17:05:31




                          EXHIBIT A
          (SO-ORDERED STIPULATION TO
          VACATE DEFAULT JUDGMENT)
           Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31
                                                                        INDEX NO.   503186/2017
FILED: KINGS  COUNTY CLERK 05/10/2021 02:48 PM
NYSCEF DOC. NO. 68                                                RECEIVED NYSCEF: 05/10/2021




                                           1 of 2
           Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31
                                                                        INDEX NO.   503186/2017
FILED: KINGS  COUNTY CLERK 05/10/2021 02:48 PM
NYSCEF DOC. NO. 68                                                RECEIVED NYSCEF: 05/10/2021




                                           2 of 2
Case 1-21-40678-nhl   Doc 17   Filed 05/28/21   Entered 05/28/21 17:05:31




                          EXHIBIT B
            (SO-ORDERED STIPULATION
               OF DISCONTINUANCE)
           Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31
                                                                        INDEX NO.   503186/2017
FILED: KINGS  COUNTY CLERK 05/10/2021 02:48 PM
NYSCEF DOC. NO. 67                                                RECEIVED NYSCEF: 05/10/2021




                                           1 of 2
           Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31
                                                                        INDEX NO.   503186/2017
FILED: KINGS  COUNTY CLERK 05/10/2021 02:48 PM
NYSCEF DOC. NO. 67                                                RECEIVED NYSCEF: 05/10/2021




                                           2 of 2
Case 1-21-40678-nhl   Doc 17   Filed 05/28/21   Entered 05/28/21 17:05:31




                          EXHIBIT C
                               (NOTE)
           Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31
                                                                        INDEX NO.                                                                                                                                                        517283/2018
FILED: KINGS  COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 2                                                                                                                                                                    RECEIVED NYSCEF: 08/22/2018




                                                                                                                                                      NOTE


             This         Note            is    made                  on          the         8th         DAY              OF          OCTOBER,                                2015              (this                "Note")                      between                    19

             STREET                       LLC,                   having                    an        address                at      914             BEDFORD                                 AVENUE,                                 BROOKLYN,
              11205           (the             "Borrower")                                     and         SADDAK                             FUNDING                                LLC,                   a         New              York               corporation

             address              at      13     N CIRCLE                                  DR,            GREAT                    NECK,                    YORK                       11021,                    (the            "Lender").



                             BORROWER'S                                                 PROMISE                                  TO             PAY               PRINCIPAL                                                 AND                    INTEREST.

             received,                   Borrower                            promises                        to      pay           to         Lender                 the              sum                  of         the         sum               of          FOUR
             THOUSAND                                     DOLLARS                                   (S400,000.00)                               lawful               money                       of         the             United                  States,                 plus

             accrued                and              other             applicable                            costs           and           expenses                        in          accordance                                 with              the          terms

             Amounts                   due           under                 this         note         shall           bear          interest                at    rate           of         TWELVE                                PERCENT                                 (12%
             (except              following                          the           occurrence                        and          during              the         continuation                                    of        an       Event                of      Default

             below),              when                the           Default                   Interest               (as         defined
                                                                                                                                                         below)                 shall             be            the         applicable                         rate         of



                             PAYMENTS.                                        All         amounts                    due          under             this        Note             shall                be         due           and           payable                   on        A

             for       the        next           12          consecutive                                 months,                  maturing                       on        July                 1",             2016,             in         the         interest

             amount                 of     TWO THOUSAND                                                           DOLLARS                                (S4,000).                     Borrower                             shall
                                                                                                                                                                                                                                             pay          any           interes

             accrued                and         is        not         yet           paid            on     any         amount                      outstanding                             on      the            first          business                       day          of

             month            for         so         long             as          any          amounts                 are          outstanding                           under                  this            Note.                 All         payments

             Note         shall           be         paid             in          immediately                         available                      funds            to        the             Lender                    at      13         N CIRCLE
             NECK,                  YORK                        11021                or        any        other            address                  as     the        Lender                     may                  designate                         from           time

             Borrower.



                          DEFAULT.                                     Notwithstanding                                           the          foregoing,                             all          amounts                            due                under                this


             immediately                             become                         due             and           payable                  at        the          election                        of             the           Lender                     hereof,

             occurrence                        and              during                  the          continuation                             of         any         of         the             following                            events                    (each,

             Default"):




             (a)          Borrower                          fails           to      pay         any          amounts                    due          under              this          Note                 within                five          (10)             days             o

                          amount                     was            due;

             (b)          Borrower                          fails           to       pay         when              due           any          indebtedness                                 of     the            Borrower                          in     an          aggregat

                          amount                     of      FOUR                    HUNDRED                                THOUSAND                                  DOLLARS                                     ($400,000.00)                                   or        mor

             (c)          default               shall               occur               under              any        one          or      more              indentures,                              agreements                              or        other           instrum

                          which                 any                 indebtedness                              of       the             Borrower                      in         an              aggregate                            principal                        amoun

                          HUNDRED                                     THOUSAND                                       DOLLARS                               ($400,000.00)                                         or         more               is         outstanding

                          default                shall               continue                       for       a period                   of        time          sufficient                           to         permit                 the         holder                  or
           Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31
                                                                        INDEX NO.                                                                                                                                                                         517283/2018
FILED: KINGS  COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 2                                                                                                                                                                                     RECEIVED NYSCEF: 08/22/2018




                           or       order               for         the              payment                        of      money                      in        excess                  of        FOUR                 HUNDRED                                   THOUSAND
                           ($400,000.00)                                         which                   is        not          stayed                  on             appeal                 or     otherwise                                                  contested                      in
                                                                                                                                                                                                                                          being
                           manner                   that                 stays              execution                             thereof;

              (f)          Borrower                            defaults                          in         the           performance                                        of      any            obligation                            or        covenant                         under

                           Mortgage                             executed                               on          the          date            hereof                        which                  secures                      the           obligations                             of         th

                           connection                               with              this              Note               (the         "Mortgage")                                           or     any          other                 documents                              executed

                           connection                               with              the              loan          extended                           by          the           Lender                  to      the         Borrower                           (such               docume
                           with             the           Note                       and          Mortgage,                              the                "Loan                    Documents"),                                         and             such               default

                           period                  of           ten              (10)                  days               following
                                                                                                                                                                  written                     notice                  of         such                default                    by           the

                           Borrower;

              (g)          any           representation                                          or         warranty                        made                   by         the           Borrower                         in      any             of         the          Loan              Do
                           true           and           correct                       in         all        material                     respects                            as     of        the         date             when                 such             representation

                           was            made;

              (h)          any            representation                                           or
                                                                                                               warranty                          made                         by          TOMER                             DAFNA                               (the            "Guarantor

                           Guaranty,                            executed                               by      the              Guarantor                              as         the         date             hereof                (the             "Guaranty"),
                           correct                 in         all        material                        respects                      as      of           the         date             when              such             representation                                     or       warrant

              (i)
                           the          Guarantor                              defaults                       in     the           performance                                     of         any         obligation                           or     covenant                          of     the

                           such            default                       continues                            for          a      period                    of         ten         (10)            days               following                       written                    notice

                           by       the         Lender                          to      the            Guarantor;

              (j)          the          Guaranty                           is        not          a valid,                      enforceable                                  and          binding                     obligation                          of      the           Guarantor;

              (k)          the          Guarantor                               shall              (i)        make                 an        assignment                                     for      the          benefit                      of     creditors,                        (ii)

                           consent                  to,             or         acquiesce                            in,         the         appointment                                     of       a receiver,                          trustee                 or          similar

                           a substantial                                 part              of      its        property,                        (iii)              seek             relief            under                 the          United                   States              Bankrup

                           (iv)          suffer                an         involuntary                                petition                    in          bankruptcy                              or        receivership
                                                                                                                                                                                                                                                          not          vacated                     wi

                           days;             and

              (1)          the          amounts                          due           under                  this             Note            are           not             secured                   by        a first-priority                                 perfected

                           in      the          premises                             subject                   to         the         Mortgage.



                           Following                            an             Event                   of      Default,                      Borrower                                agrees                 to         pay          all         costs             and               expenses

              Lender,               including
                                                                         all         reasonable                             attorney                         fees             (including                         both             hourly                   and           contingent

              as    permitted                           by           law)                  for           the              collection                              of         any              amounts                       due            under                      this          Note,

              reasonable                     collection                               charges                        (including,                                  where                   consistent                         with               industry                        practices,

              charge              set      as      a percentage                                        of      the
                                                                                                                            outstanding                                  balance                     of        this        Note)                    should                   collection

              a collection                      agency.




                           DEFAULT                                       INTEREST.                                             Following                                the          occurrence                              and               during                   the          continuat

              Event          of         Default,                     any              amounts                         due             pursuant                          to        this         Note              shall            accrue                   interest                  at        a r
           Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31
                                                                        INDEX NO.                                                                                                                                                                                   517283/2018
FILED: KINGS  COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 2                                                                                                                                                                                               RECEIVED NYSCEF: 08/22/2018




              to      be        prepaid                    and           the           date               such                   prepayment                                    will            be          made,                    so                         as        3       or       more
                                                                                                                                                                                                                                               long                                                               m
              payments                         have              been                 made.                     Prepayments                                            prior             to          Borrower                                                         3          or      more
                                                                                                                                                                                                                                          making                                                                  m
              payments                        are          subject                    to     a prepayment
                                                                                                                                                      penalty                         equal                to        the           difference                         between                          (i)         t

              monthly                     interest                     payments                            and                  (ii)           the           amount                      of          any              interest                  payments                                made                 by

              Any            prepayments                                  will              be           applied
                                                                                                                                         (i)         first             to       any                additional                           charges                     then                outstanding,

              outstanding                           interest,                    and             (iii)           to         the           principal                          that             is     owed                  under                this         Note.                    Borrower

              any           partial              prepayments                                      of.the                        amounts                            due              under                  this             Note.                  In          addition,                         if      the

              between                    months                      4 through                            month                         12,          Borrower                            shall                pay            an         additional                           10         days            intere




                              NO ASSIGNMENT                                                               BY               BORROWER.                                                     This              Note,                  the          Loan             Documents,                                        an

              obligations                           of      the          Borrower.                              pursuant                              to         the         Note                  and           the             Loan             Documents,                                    may                n


              by       the         Borrower                          without                      the           prior                   written                     consent                        of        the           Lender.




                              ASSIGNMENT                                                   AND                   PARTICIPATION                                                                      BY               LENDER.                                   Lender                      may                ass

              the        Loan                 Documents,                               and               any               rights                    and           obligations                                  of         the          Lender                  pursuant                          to          this

              Loan            Documents,                                 in      whole                    or          in         part,               at
                                                                                                                                                             any            time              without                        the         consent                    of       the          Borrower.

              Lender                  may             at         any           time               sell           to          one               or          more                purchasers                                  ("Participants")                                           participating

              this          Note              and          the          amounts                          due               pursuant                          to        this            note             or         any             other              interest                    of       the          Lend

              In      the       event                of        any            such               sale            by             the            Lender                    of         participating                                   interests                    to          a    Participant,

              obligations                       under                   this          Note                to      the              Borrower                             shall             remain                       unchanged,                              the           Lender                    shall

              responsible                           for        the        performance                                           thereof,                     the             Lender                     shall              remain                 the           holder                    of          any

              purposes,                       and          the          Borrower                           shall                  continue                         to        deal             solely                  and           directly                   with               the          Lender

              with           the        Lender's                         rights                  and            obligations                                   under                   this           Note                  and           the       Loan                  Documents.

              shall           have              the            right             to         consent                          to          any               amendment                                    to,           or         waiver                  of,          any               provision

              except               the          Lender                        may                provide                           in          its         agreement                                with                  the           Participant                              that          the                Le

              without                  the          consent                     of         the           Participant,                                     agree               to       any              amendment                                or       waiver.




                              CHOICE                              OF LAW;                                      WAIVER                                      OF TRIAL                                        BY              JURY.                        This              Note                 shall               b

              and           construed                       in       accordance                                 with                    the          laws               of         the         State                 of      New                York,                 without
                                                                                                                                                                                                                                                                                                      giving

              conflict                 of       law            provisions                                contained                              therein.                       If        any            of         the           provisions                           of         this           agreeme

              to      be      invalid                 under                   such           laws,                    the              validity                    of        the         others                      shall           not         be          affected.                         The                Bo

              waives                  trial          by          jury            in         any                action,                        proceeding                                 or         counterclaim                                   brought                            against                     th

              connection                        with               or          arising                    out              of          this           Note,                  and             the           Borrower                            hereby                    consents                            to

              of      the       Courts                    of      the           State              of          New                     York                for          determination                                        of      any          dispute                        as       to      any



                              NOTICES.                                    All              notices                     or              other               communications                                                  required                     or       permitted                             hereu

              in
                      writing                  and             shall             be         deemed                           given                    or          delivered
                                                                                                                                                                                                     (i)        when                    delivered                        personally;
           Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31
                                                                        INDEX NO.                                                                                                                                             517283/2018
FILED: KINGS  COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 2                                                                                                                                                                        RECEIVED NYSCEF: 08/22/2018




                       SUCCESSORS.                              This       Note      and     all     of its provisions                       shall       be binding            on my heirs,               successors
          and/or        assigns          and       on my            estate         should         I pass     prior         to full            repayment              of this      Note.


                       SEVERABILITY.                                 If any        provision           of this           Note          is prohibited                 or held       to be invalid,                illegal,
          or unenforceable                      in any jurisdiction,                        the    parties         hereto            agree         to the       fullest        extent        permitted           by     law
         that        such       invalidity,                  illegality,           or     unenforceability                       shall            not     affect        the      validity,          legality,           and

          enforceability                of the          other          provisions            of this       Note          and          shall        not     render         such     provision              prohibited,
          invalid,          illegal,         or unenforceable                       in any         other     jurisdiction.


          IT    IS     HEREBY                   EXPRESSLY                           AGREED,                 that     all        of     the        covenants,           conditions             and     agreements
         contained              in     the      Mortgage                   are    hereby           made       part         of        this     instrument.                 Presentment               for     payment,
         notice         of dishonor,               protest             and       notice      of protest            are     hereby              waived.


         This        note       is secured               by       a mortgage                made       by      the       maker               to    the     payee          of   even      date       herewith,            on

         property            located           at 1905            FULTON                  STREET,              BROOKLYN,                                 NEW          YORK.


          1905       FULTON                    STREET                  LLC




         TOMER                 DAFNA               -                               Member
                                                         Managing


         STATE           OF NEW YORK                                         )
                                                                             ) SS:
         COUNTY                 OF KINGS                                     )


         On      the    8th      DAY           OF OCTOBER,                           2015         before      me,        the         undersigned,                   personally          appeared             TOMER
         DAFNA               personally                known            to me or proved                    to me          on the             basis       of    satisfactory             evidence            to    be the
         individual             whose           name           is subscribed                to the within                instrument                  and      acknowledged                   to me that          he/she
         executed              the      same            in     his/her/their                capacity(ies)                 and          that        by      his/her/their              signature(s)               on     the

         instrument,              the         individual(s),                 or the person             upon          behalf            of which               the    individual(s)             acted,        executed
         the     instrument.




         Record          and         return       to:
         SADDAK                 FUNDING                        LLC
         13 N CIRCLE                     DR,       GREAT                   NECK,          YORK             11021
Case 1-21-40678-nhl   Doc 17   Filed 05/28/21   Entered 05/28/21 17:05:31




                          EXHIBIT D
                        (MORTGAGE)
                        Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31                                                                                                                                                                          INDEX NO. 517283/2018
FILED: KINGS COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 3                                                                                                                                                                                                                                           RECEIVED NYSCEF: 08/23/2018



                 NYC            DEPARTMENT                                            OF FINANCE
                 OFFICE                    OF THE                     CITY             REGISTER

            This         page      is part            of      the     instrument.                  The       City
            Register            will         rely        on     the      information                  provided

            by     you      on     this          page          for    purposes               of    indexing
            this     instrument.The                           information                on        this     page

            will     control               for      indexing             purposes                 in the         event

            of     any     conflict               with         the    rest       of    the        document.
                                                                                                                                                                    2015101501043002001EF3FB
                                                                                                   RECORDING                         AND      ENDORSEMENT                                COVER              PAGE                                               PAGE        1     OF     10)

            Ducüisiciit                    ID:           2015101501043002                                                            Document              Date:            10-08-2015                                              Preparation              Date:10-15-2015

            Document                       Type:              MORTGAGE
            Document                       Page          Count:            9

        Î   PRESENTER:                                                                                                                                           RETURN                  TO:

            ETA-1598-14-K                                                                                                                                        ETA-1598-14-K
            ENTERPRISE                               TITLE               AGENCY,                          INC.                                                   ENTERPRISE                       TITLE        AGENCY,                 INC.

            393      JERICHO                         TURNPlKE,                          SUITE               208                                                  393        JERICHO               TURNPIKE,              SUITE            208

            MINEOLA,                         NY            11501                                                                                                 MINEOLA,                  NY       11501

            516-558-9866                                                                                                                                         516-558-9866

            ENTERPRISETITLE@YAHOO.COM                                                                                                                            ENTERPRISETITLE@YAHOO.COM



                                                                                                                                           PROPERTY                    DATA
            Borough                                                      Block               Lot                                       Unit            Address

            BROOKLYN                                                     1530                12                  Entire   Lot                              1905         FULTON              STREET

                                             Property                    Type:               1-3      FAMILY               WITH            STORE       /    OFFICE




                                                                                                                                CROSS          REFERENCE                          DATA

             CRFN                                          or          DocumentID                                               or                    Year                           Reel__           Page_                      or      File       Number


                                                                                                                                                    PARTIES
            MORTGAGOR/BORROWER:                                                                                                                                  MORTGAGEE/LENDER:
            1905         FULTON                       STREET                     LLC                                                                             SADDAK     FUNDING                            LLC
            914      BEDFORD                         AVENUE                                                                                                      13 N CIRCLE    DRIVE
            BROOKLYN,                               NY 11205                                                                                                     GREAT NECK,      NY                        I1021




                                                                                                                                             FEES     AND              TAXES

        Mortgage                       :                                                                                                                           Filing       Fee:

        Mortgage                   Amount:                                                   $                            400,000.00                                                                                         $                                                 0.00

        Taxable                 Mortgage                      Amount:                        $                            400,000.00                             NYC           Real      Property         Transfer           Tax:

        Exem               tion:                                                                                                                                                                                         s                                                     0.00

        TAXEs:                     County                     (Basic):                       $                                  2,000.00                         NYS          Real       Estate     Transfer          Tax:

                                                    (Additional):                            $                                  4,000.00                                                                                 $                                                     0.00
                                   City
                                       Spec           (Additional):                          $                                  1,000.00                                                       RECORDED                 OR FILED                      IN     THE      OFFICE
                                   TASF:                                                     $                                         0.00
                                                                                                                                                                                                      F THE           CITY            REGISTER                   OF THE
                                   MTA:                                                      $                                  1,200.00                     -
                                                                                                                                                                                                                CITY             OF NEW                YORK
                                   NYCTA:                                                    $                                  _      0.00
                                                                                                                                                                                                               Recorded/Filed                                11-06-2015         16:05
                                   Additional                         MRT:                   $                                         0.00
                                                                                                                                                                                                               City     Register          File      No.(CRFN):
                                                      TOTAL:                                 $                                  8.200.00                                                                                                                    2015000397510

              Recording                     Fee:                                             $                                       82.00

              Affidavit                Fee:                                                  $                                         0.00



                                                                                                                                                                                                               City      Register                Official         Signature
                        Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31                                                                                                                                                                                                                                  INDEX NO. 517283/2018
FILED: KINGS COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 3                                                                                                                                                                                                                                                                                              RECEIVED NYSCEF: 08/23/2018

    GA          16             Uo-                     4v-
   M   o   o.          gy                                   1p1o                                     o

   6       163             o
                                                                                                                                                        MORTGAGE

                     THIS                MORTGAGE,                                          made                 the      8th          DAY                 OF OCTOBER,                                         2015,              between,



                     1905           FULTON                          STREET                               LLC                                                                                                                             the    MORTGAGOR,
                     914         BEDFORD                             AVENUE,                                     BROOKLYN,                                        NEW YORK                                     11205



                     and



                     SADDAK                            FUNDING                               LLC
                     13     N CIRCLE                             DR,              GREAT                            NECK,                        YORK                    11021

                                                                                                                                                                                                                                     the        MORTGAGEE,


                  WITNESSETH,                                           that          to       secure                  the       payment                        of      an      indebtedness,                              in      the         sum       of        FOUR                  HUNDRED
                  THOUSAND                                    DOLLARS                                       ($4na,gan,n9)
                                                                                                                                                            lawful
                                                                                                                                                                                     money                of         the          United                States,                to       be       paid          with

                  intemst                  thereon                 to      be               computed                           from              the        date             hereof,                at     the             rate          of     twelve                  (12%)                 percent             per

                  annum,                   in      accordance                          with                the         terms               of      the          note           executed                   on         the          date         hereof              by         the      Mortgagor                        in

                  favor            of      the         Mortgagee                             (the           "Note"),



                 the           MORTGAGOR                                             hereby                  mortgages                             to      the          MORTGAGEE

                 ALL                that           certain                plot,               piece                or         parcel                of          land,            with             the          buildings                       and       improvements                                   thereon

                 erected,                  situate,              lying                and            being               in      the




                                                                                                                  SEE                ATTACHED                                     DESCRIPTION




                 TOGETHER                                    with              all          right,           title             and          interest                   of      the         MORTGAGOR                                            in     and         to         the       land         lying            in

                 the           streets            and        roads               in         front            of        and           adjoining                       said         PREMISES;


                 TOGETHER                                   with           all         fixtures,                       chattels                  and        articles                  of     personal
                                                                                                                                                                                                                       property
                                                                                                                                                                                                                                                     now          or     hereafter                 attached

                 to       or      used            in    connection                             with              said           PREMISES,                                   iñcluding                     but         not          limited              to      flirñaces,                    boilers,             oil

                 burners,                   radiators                    and                piping,                    coal            stokers,                   plumbing                        and           bathroom                        fixtures,                    refrigeration,                        air

                 conditioning                            and            sprinkler                          systems,                     wash-tubs,                             sinks,             gas          and           electric                 fixtures,                     stoves,             ranges,

                 awnings,                        screens,                window                            shades,                   elevators,                         motors,                   dynamos,                        refrigerators,                             kitchen              cabinets,

                 incinerators,                          plants            and               shrubbery                         and          all      other               equipment                        and         machiñcry,                        appliances,                       fittings,             and

                 fixtures                of        every            kind              in        or         used           in         the         operation                      of         the     buildings
                                                                                                                                                                                                                                   standing                   on        said           PREMISES,
                 together                  with          any         and              all       replacments                                     thereof                 and          additions                  thereto;



                 TOGETHER                                   with           all         awards                     heretofore                        and          hereafter                       made           to     the         MORTGAGOR                                           for       taking            by
                 eminent                   domain                the        whole                     or     any              part         of      said           PREMISES                                or      any           easement                     therein,                 including                any
                 awards                    for          changes                       of             grade                of           streets,                   which                    said           awards                     are                                     assigned                    to       the
                                                                                                                                                                                                                                                 hereby

                 MORTGAGEE,                                         who                is
                                                                                               hereby                   authorized                         to        collect               and      receive                  the          proceeds                 of         such           awards            and

                to        give       proper                 receipts                   and            acquittance                            therefor,                      and         to       apply
                                                                                                                                                                                                                 the            same           toward                  the      payment                   of      the

                MORTGAGE                                      debt,              notwithstanding
                                                                                                                                        the         fact          that          the          amount                  owing                thereon               may             not      then            be    due

                and            payable;                  and         the             said             MORTGAGOR                                                  hereby                 agrees,                 upon               request,                to      make,                execute                and
                        Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31                                                                                                                                                                               INDEX NO. 517283/2018
FILED: KINGS COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 3                                                                                                                                                                                                                                                   RECEIVED NYSCEF: 08/23/2018




                                                                                                                 Schedule                       A       Description




         Title   Number           ETA-1698-14-K                                                                                                                                                                                          Page                1




                          ALL          that          certsia                plot,            piece           or     parcel                of     land,              situate,           tying          and              being        in     the

                          Borough                    of     Brooklyn,                        County                of       Kings,               City          and         State            of    New                York,      and             being

                          more           particularly                         bounded                      and           described                        as       follows:




                          BEGINNING                              at     a      point               on      the          northerly                 side          of       Fulton             Street              at     the      southeast

                          comer               of      the        premises                          about           to      be        described                       herein,           said           point             being            also        distant

                          256.24                   feet        westerly                      as      measured                        along              the         northerly                side          of        Fulton         Street                 from

                          the      comer                  formed                   by        the        intersection                       of       the        northerly               side           of        Fulton           Street             with

                          the      westerly                    side           of        Howard                   Avenue;



                          RUNNING                         THENCE                         from            said            point            or     place              of    beginning                   northerly                  and            paralisi

                          with         Howard                    Avenue                      76.92          feet           to       the        southerly                   side        of        MacDougal                       Street;




                          RUNNING                         THENCE                         westerly                  along              the         southerty                     side        of       MacDougal                      Street

                          25.00           feet;




                          RUNNING                         THENCE                         southerly                      and          again              parallel               with         Howard                    Avenue              71.33              feet

                          to     the      northerly                     side            of     Fulton              Street                 and;



                          RUNNING                         THENCE                         easterly                  along             the         northerly                     side     of       Fulton                Street            25.62             feet

                          to     the      point             or        place             of     BEGINNING.
                        Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31                                                                                                                                                                                                                                                            INDEX NO. 517283/2018
FILED: KINGS COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 3                                                                                                                                                                                                                                                                                                                         RECEIVED NYSCEF: 08/23/2018




              deliver                  any          and            all         assignments                                and           other               instruments                                sufficient                       for             the            purpose                      of     assigning                         said

             awards                    to         the         MORTGAGEE,                                                   free,              clear               and                  discharged                         of         any           encumbrances                                           of         any           kind           or

             nature               whatsoever.



             AND                 the         MORTGAGOR                                                   covenants                            with              the           MORTGAGEE                                                 as        follows:




              1.     That              the         MORTGAGOR                                                  will              pay          the          indebtedness                                 as        provided                          in      the              Note.



             2.      That              the         MORTGAGOR                                                    will             keep               the           buildings                        on         the           PREMISES                                         insured                      against                  loss        by
             fire          for          the           benefit    of the     MORTGAGEE;         that MORTGAGOR                                                                                                                                             will               assign                   and                deliver              the

             policies                   to        the    MORTGAGEE;            and that   MORTGAGOR      will reimburse                                                                                                                                                  the         MORTGAGEE                                                for

             any          premiums                        paid for  insurance   made    by the MORTGAGEE        on the                                                                                                                                         MORTGAGOR'S                                                          default

             in      so      insuring                        the         buildings                       or          in     so        assigning                          and              delivering
                                                                                                                                                                                                                            the         policies.




               3.     That              no          building
                                                                                    on      the          PREMISES                                         shall               be          removed                      or         demolished                                  without                      the            consent                 of

             the        MORTGAGEE.


             4.      That              the         whole                  of        said       principal                           sum              and            interest                     due         pursuant                         to     the              Note             shall               become                     due          at

             the        option                of        the         MORTGAGEE:                                                    after             default                       in     the       payment                        of     any             tax,            water                 rate            or        assessment

             for       thirty                days             after            notice             and                demand;                       or      after                  default              after              notice                  and          demand                          either               in      assigning

             and           delivering                              the          policies                      insuring                        the           buildings                             against                      loss           by              fire            or          in        reimbursing                               the

             MORTGAGEE                                                 for          premiums                           paid             on          such               insurance,                        as       hereinbefore                                    provided;                               or        after           default

             upon            request                     in        furnishing                        a     statement                               of     the           amount                     due           on         the         MORTGAGE                                                    and             whether                  any
             offsets               or        defenses                        exist           against                      the      MORTGAGE                                                    debt,            as     hereinafter                               provided.




             5.      That              the          holder                     of     this           MORTGAGE,                                                    in         any              action             to         foreclose                            it,        shall              be          entitled                  to       the

             appointment                                of      a receiver.



             6.      That   MORTGAGOR  the                                                                    will             pay           all         taxes,                   assessments                             or         water               rates,                and             in        default                  thereof,

             the       MORTGAGEE   may                                                            pay           the             same.




             7.      That              the          MORTGAGOR                                                    within                   five             days                    upon            request                      in      person                         or      within                     ten            days          upon

             request               by          mail             will            furnish                  a written                       statement                            duly              acknowledged                                      of      the            amount                       due            on       the         Note

             and          this          MORTGAGE                                            and          whether                        any              offsets                   or         defenses                    exist            against                      the         MORTGAGE                                              debt.




             8.      That          notice                    and          demand                     or        request                    may               be          in         writing               and              may            be         served                     in     person                        or      by      mail.




             9.      That          the            MORTGAGOR                                                   warrants                       the          title              to         the      PREMISES.


             10.        That                the         fire             insurance                       policies                       required                         by             paragraph                         No.            2        above                     shall               contain                     the       usual

             extended                        coverage                        endorsement;                                   that             in         addition                        thereto               the           MORTGAGOR,                                                         within                    thirty           days

             after          notice                 and          demand,                      will              keep               the         PREMISES                                         insured                 against                     war               risk           and             any         other               hazard

             that         may            reasonably                             be         required                       by       the            MORTGAGEE.                                                     All           of       the         provisions                                 of        paragraphs                         No.

             2 and           No.             4 above                     relating                   to        fire         insurance                         and                  the         provisions                        of      Section                         254          of        the         Real              Property

             Law           construing                           the            same           shall                  apply              to         the       additional                            insurañce                           required
                                                                                                                                                                                                                                                                        by         this          paragraph.




             11.       That             in        case          of        a foreclosure                                   sale,          said              PREMISES,                                       or        so        much                thereof                     as         may             be         affected                 by
             this       MORTGAGE,                                              may            be          sold             in      one             parcel.
                        Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31                                                                                                                                                                                                                                                                                          INDEX NO. 517283/2018
FILED: KINGS COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 3                                                                                                                                                                                                                                                                                                                                                     RECEIVED NYSCEF: 08/23/2018




              12.           That               if         any               action                       or          proceeding                                   be                 commenced                                       (except                         an             action                          to             foreclose                             this

              MORTGAGE                                            or             to           collect                     the              debt                secured                           thereby),                            to          which                       action                           or
                                                                                                                                                                                                                                                                                                                           proceeding                                     the

              MORTGAGEE                                                is        made                   a party,                  or         in       which                     it        becomes                           necessary                           to        defend                          or        uphold                          the          lien           of

              this          MORTGAGE,                                                  all         sums               paid                  by           the          MORTGAGEE                                                            for          the             expense                            of            any                 litigation                         to

              prosecute                        or         defend                        the              rights                 and               lien            created                          by             this             MORTGAGE                                                        (including                                  reasonable

              counsel                  fees),                shall                be          paid
                                                                                                               by
                                                                                                                          the           MORTGAGOR,                                                            together                           with              interest                          thereon                            at      the             rate            of

              twelve               per              cent.,                 per             annum                     and           any               such                  sum                  and           the              interest                   thereon                             shall                 be             a lien                   on          said

              PREMISES,                                   prior                 to         any           right,              or        title          to,         interest                         in        or        claim                 upon                  said             PREMISES                                                 attaching                         or

              accruing                   subsequent                                   to       the            lien         of         this           MORTGAGE,                                                      and              shall              be         deemed                            to         be            secured                           by       this

              MORTGAGE.                                                In            any            action                  or         proceeding                                    to         foreclose                            this           MORTGAGE,                                                            or         to          recover                        or

              collect              the         debt              secured                          thereby,                      the          provisions                                of        law              respecting                            the           recovering                                     the            recovering                                 of

              costs,             disbursements                                        and               allowances                             shall             prevail                         unaffected                             by          this             covenant.




              13.       That             the         MORTGAGOR                                                        hereby                        assigns                     to         the          MORTGAGEE,                                                         the               rents,                 issues                     and              profits

              of        the            PREMISES                                              as           further                      security                            for               the              payment                               of             said                      indebtedness,                                                and             the

              MORTGAGOR                                                    grants                  to      the         MORTGAGEE                                                           the           right                to       enter               upon                    and               to         take                possession                                 of

             the           PREMISES                                    for             the          purpose                       of           collecting                                 the           same                  and            to         let          the            PREMISES                                                  or          any           part

              thereof,                  and            to        apply                       the          rents,                issues                    and              profits,                       after                payment                             of         all             necessary                                  charges                         and

             expenses,                     on         account                          of      said             indebtedness.                                        This                 assignment                                 and            grant                shall                 continue                             in         effect                  until

             this          MORTGAGE                                               is         paid.                   The          MORTGAGEE                                                             hereby                     waives                      the            right                  to          enter                   upon                   and            to

             take           possession                           of         said             PREMISES                                       for           the         purpose                           of        collecting                         said                rents,                    issues                  and                profits,                   and

             the           MORTGAGOR                                                       shall              be      entitled                        to         collect                        and               receive                    said               rents,                       issues                  and                 profits                       until

             default               under                  any          of         the          covenants,                              conditions                                or        agreements                                  contained                              in         this             MORTGAGE,                                                      and

             agrees               to      use          such                 rents,                 issues                 and              profits                   in        payments                                of      principal                           and             interest
                                                                                                                                                                                                                                                                                                                    becoMng                                     due            on

             this          MORTGAGE                                               and              in      payment                             of        taxes,                  assessments,                                        sewer                    rents,                    water                   rates                   and               carrying

             charges                   becoming                              due              against                     said             PREMISES,                                             but              such               right              of         the             MORTGAGOR                                                               may                 be
                                                                                                                                                                                                                                                                   days'
             revoked                      by              the               MORTGAGEE                                                          upon                       any               default,                            or           five                                             written                              notice.                              The
             MORTGAGOR                                                 will                not,           without                      the           written                         consent                       of          the          MORTGAGEE,                                                              receive                         or          collect

             rent          from           any             tenant                     of        said            PREMISES                                         or         any             part              thereof                   for          a period                             of         more                  than                 one              month

             in      advance,                       and          in        the             event               of     any              default                    under                     this             MORTGAGE                                                will                pay              monthly                              in         advance

             to      the         MORTGAGEE,                                                    or        to         any          receiver                       appointed                               to        collect                    said             rents,                    issue              and                profits,                      the          fair

             and           reasonable                        rental                     value                 for     the             use            and             occupation                                   of        said            PREMISES                                            or         of        such                    part           thereof

             as      may           be          in      the            possession                                of        the          MORTGAGOR,                                                             and              upon                 default                      in           any              such                 payment                             will

             vacate                and              surrender                                the          possession                                 of         said                  PREMISES                                          to          the              MORTGAGEE                                                                or           to         such

             receiver,                   and           in        default                      thereof                 may                  be        evicted                         by          summary                             proceedings.




              14.       That             the          whole                     of          said           principal                           sum              and              the            interest                       due           pursuant                              to         the              Note                 shall                 become

             due         at      the      option                      of        the          MORTGAGEE;                                                     (a)            after                failure                  to        exhibit                    to        the             MORTGAGEE,                                                              within

             ten           days           after                 demand,                             receipts                      showing                             payment                                of          all          taxes,                   water                         rates,                  sewer                          rents               and

             assessments;                             or        (b)             after              the         actual                 or       threatened                                  alteration,                             demolition                               or          removal                            of           any           building

             on      the         PREMISES                                       without                       the         written                    consent                         of         the          MORTGAGEE;                                                       or             (c)         after                the             assignment

             of         the          rents                 of          the                 PREMISES                                         or            any                  part               thereof                          without                         the                  written                          consent                                of        the

             MORTGAGEE;                                                    or         (d)          if      the         buildings                               on          said                 PREMISES                                          are          not             maintained                                          in         reasonably

             good             repair;                or         (e)         after              failure                 to         comply                        with                  any             requirement                                   or         order                    or         notice                     of             violation                         of

             law            or         onlinance                                issued
                                                                                                           by             any                governmental                                               department                                   claiming                                  jurisdiction                                          over                 the

             PREMISES                                  within                         three                months                          from                 the              issuance                              thereof·,                     or            (f)             if         on               application                                      of        the

             MORTGAGEE                                                two               or         more               fire             insurance                               companies                                    lawfully                          doing                     business                              in         the              State                of

             New              York             refuse                 to         issue                  p4cies                    insuring                           the             buildings                           on          the          premise;                              or         (g)         in        the             event                   of       the

             removal,                    demolition                               or         destruction                              in       whole                      or         in     part              of         any           of         the          fixtures,                            chattels                            or      articles                       of
                        Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31                                                                                                                                                                                                                                                       INDEX NO. 517283/2018
FILED: KINGS COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 3                                                                                                                                                                                                                                                                                                                   RECEIVED NYSCEF: 08/23/2018




             personal                           property                      covered                      hereby,                       unless                  the             same              are
                                                                                                                                                                                                             promptly                         replaced                        by             similar                   fixtures,

              chattels                       and           articles              of      personal
                                                                                                                          property                      at        least               equal           in
                                                                                                                                                                                                             quality
                                                                                                                                                                                                                                      and          condition                           to         those           replaced,

             free               from                chattel              MORTGAGEs                                              or       other               encumbrances                                  thereon                    and          free             from               any          reservation                              of

             title              thereto;                    or     (h)         after           thirty              days                 notice               to        the            MORTGAGOR,                                             in     the              event              of         the          passage                     of

             any            law              deducting                        from            the          value                of      land          for          the           purposes                    of    taxation
                                                                                                                                                                                                                                              any              lien          thereon,                      or     changing
             in       any               way            the         taxation                   of          MORTGAGOR                                                    or        debts             secured                   thereby                 for             state             or         local          purposes;

             or           (i)          if      the          MORTGAGOR                                                   fails            to         keep,                observe                      and         perform                         any           of         the              other               covenants,

             conditions                               or         agreements                          contained                           in      this            MORTGAGE;                                           or        (j)     if     the              MORTGAGOR                                                  fails              to

             keep,                 abserve                       and          perform                      any          of        the          covenants,                             conditions                       or      agreements                              contained                           in     any               prior

             MORTGAGE                                              or         fails           to          repay              to         the         MORTGAGEE                                                any            amounts                      the           MORTGAGEE                                                     may
             have                 paid                on          such            MORTGAGE                                               with                interest                       thereon               as         provided                          in       paragraph                               16        of          this

             MORTGAGE.


              15.          That                the          MORTGAGOR                                               will,               in      compliance                                  with           Section                   13       of        the            Lion             Law,                receive                    the

             advances                               secured                   hereby                 and           will                hold           the          right               to      receive                 such             advances                           as          a trust                  fund            to          be

             applied                        first          for     the         purpose                      of     paying                     the          cost             of        the      improvement                                and           will           apply                 the          same            first             to

             the           payment                         of      the         cost           of      the         improvement                                      before                    using           any            part        of        the          total              of        the       same               for
                                                                                                                                                                                                                                                                                                                                      any
             other                purpose.



              16.    MORTGAGOR
                            If         the
                                        fails                                                                                      to         pay            any             installment                          of         principal                         or       interest                      on         any            prior

             MORTGAGE   when   the  same                                                                                  becomes                           due,             the            MORTGAGEE                                             may                pay           the             same,                and            the

             MORTGAGOR    on demand      will                                                                                     repay             the           amount                      so      paid         with               interest                  thereon                       at      the         legal               rate

             and                 the            same               shall                be          added                    to          the          MORTGAGE                                               indebtedness                                  and               be             secured                     by            this

             MORTGAGE.


              17.               MORTGAGOR                                               agrees                   that             in     the          event                  of        default               and            foreclosure,                              MORTGAGOR                                                     shall

             grant                 sole              authority                    to         MORTGAGEE                                                  to        appoint                      a receiver                      to       manage                         the         PREMISES                                         until

             payment                           is     made               in     full.




                  MORTGAGE
                  This                                                                   may                 not                be            changed                            or         terminated                         orally.                          The                covenants                             in           this

             MORTGAGE    shall                                                          run               with               the             land             and                bind              the        MORTGAGOR,                                                      the             heirs,                 personal

             representatives,                                          successors                           and               assigns                      of          the             MORTGAGOR                                              and               all          subsequent                                owners,

             encurabrances,                                        tenants                and              subtenants                            of        the           PREMISES,                                   and             shall          enure                    to        the          benefit                    of      the

             MORTGAGEE,                                                  the          personal                    representatives,                                          successors                       and            anigns                 of          the       MORTGAGEE                                                    and
                                                                                                                                                                                                           "MORTGAGOR"
             all          subsequent                             holders                of         this          MORTGAGE.                                                  The             word                                                                           shall              be          construed                         as
                                                    "MORTGAGORS"                                                                                                        "MORTGAGEE"
             if      it         read                                                                                and                the          word                                                                              shall             be            construed                           as      if      it        read
             "MORTGAGEES"
                                                                                 whenever                          the            sense               of        this         MORTGAGE                                          so      requires.

             IN           WITNESS                                 WHEREOF,                                   this            MORTGAGE                                                 has      been           duly            exm*d                            by       the            MORTGAGOR.
                        Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31                                                                                                                                                                                                                                              INDEX NO. 517283/2018
FILED: KINGS COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 3                                                                                                                                                                                                                                                                                                           RECEIVED NYSCEF: 08/23/2018




                                                                                     RIDER                      PROVISIONS                                                    OF MORTGAGE


              A.     The            MORTGAGOR                                                    shall             pay              the             real              estate                 taxes              and              property                       insurance                           in         a timely

                     fashion                    and            provide                         proof               of         payment                             to           the              MORTGAGEE.                                                      In          the          event                  that           the

                     MORTGAGOR                                                  shall            not         pay           the          taxes                 or        the            insurance,                          the       MORTGAGEE                                                  reserves                       the

                     right           to         escrow                   one-twelfth                               (1/12)                 of         the              annual                    real           estate              taxes              and                insurance                        and               same

                     shall           be         added                on          to        the          monthly                       MORTGAGE    payment.                                                                           If     MORTGAGOR                                                         shall            not

                     pay           the          additional                           amount,                     then               the MORTGAGEE       may,                                                                        in      its         sole                discretion,                           declare

                     this          loan           to     be         in         default.



             B.      All          tenant               security                   deposits                      shall              be        held                in         a separate                         trust             account                   in        a banking                           institution

                     of      the         City           of     New                York,                 and          the         MORTGAGOR                                                         shall             give           notice                 to        the          MORTGAGEE
                     of      the         name                and          location                      of      said             account.




             C.     In       the          event               of         a default                       by        the           MORTGAGOR                                                           in      making                       payment                          of       the         full            amount

                    due,            whether                     at        maturity,                       after               acceleration                                     after             default                    or      otherwise,                              interest                     at     the          rate

                     specified                          on           the                  note               executed
                                                                                                                                                    simultaneously
                                                                                                                                                                                                                herewith                             shall                  be            paid                  by            the

                    MORTGAGOR                                                   to         the          MORTGAGEE,                                                          for           such              additional                          period                     before                   payment                         is

                    made.



             D.     The            MORTGAGOR                                                    agrees                that,             to          the           extent                   permitted                         by          law,          the            rights                  and             remedies

                    provided                      for         herein,                     or     which                  the          holder                      of         this           MORTGAGE                                         may                 otherwise                           have              at     law

                    or       in     equity                   (including,                          but           not           limited                      to,         the           right             to       damages                         by      reason                      of        the         failure                   of

                    the        MORTGAGOR                                                   or      then              owner                   of       the              said              premises                      to        keep,             observe                        and          perform                       any
                    of       the           covenants,                            conditions                             or          agreements                                      contained                          in         this          MORTGAGE),                                                     shall            be

                    distinct,                   separate                       and             cumulative,                                and              shall                   not          be        deemed                     to         be         inconsistent                                  with               each

                    other;                and           none              of         them,               whether                          or         not              exercised                           by         the          holder                of           this           MORTGAGE,
                    shall           be       deemed                       to      be           exclusive                       of       any            other;                      and          any          two            or      more               of          all       of        such              rights              and

                    remedies                      may               be         exercised                      at        the          same                  time.




             E.     In       the      event              of         a foreclosure                               the           lien             of      this             MORTGAGE                                             shall              cover
                                                                                                                                                                                                                                                                     any            and          all          personal

                    property                    owned                    by          the         MORTGAGOR                                                        or          in         which                 the         MORTGAGOR                                                     has         an         interest

                    in       the           said          premises                              appurtenant                                to,          or             used                 in      connection                              with,                   the            operation                        of         the

                    premises,                          which                    personal
                                                                                                                property                              shall                   include,                         without                     limitation,                                 ovens,                    ranges,

                    refrigerators,                                 storm                   windows,                            and                  doors,                         screens,                     washers,                         dryers,                          dishwashers,                                 air

                    conditioners,                              heaters                     and          plumbing.



             F      In       any          action               to        foreclose                       this           MORTGAGE,                                                      the        MORTGAGEE                                                  shall                be      entitled                     to     the

                    appointment                                of        a       receiver                       with                notice                   and                   without                     regard                to         or         proof                   of         the             value             or

                    adequacy                       of        the         said             premises                       as         security                          for          the          indebtedness,                               and              all         costs                and         expenses

                    of       such          foreclosure                               action               shall               be      paid                 for          in         full          by         MORTGAGOR.


             G.     The            MORTGAGOR                                                    shall           at       all         times                   hereunder                                 maintain                      sufficient                            fire          insurance                           and

                    extended                      coverage                           in        such           amounts                           as         shall                  be        rea=nahly                             required                         by        the          holder                  of         this

                    MORTGAGE                                         to          secure                 the           principal                            balance                         of     this           MORTGAGE                                                 and            to     prevent                       the

                    operation                     of         any          co-insurance                                provisions                                 and               shall          provide                        a copy               of        the          renewal                      policy                to

                    the       MORTGAGEE                                                   on      the         anniversary                                   date               of         the        policy                 every               year.




             H.     INTENTIONALLY                                                         OMITTED
                        Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31                                                                                                                                                                                                                                                        INDEX NO. 517283/2018
FILED: KINGS COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 3                                                                                                                                                                                                                                                                                                                 RECEIVED NYSCEF: 08/23/2018




              I.      MORTGAGOR                                                 shall             not          transfer                        or
                                                                                                                                                          convey                       or      sell        the         mortgaged                                        premises                    or
                                                                                                                                                                                                                                                                                                              any        part             or

                     portion                 thereof                  including,                              without                          limitation,                              a sale,                 transfer                         or           conveyance                                         operation
                                                                                                                                                                                                                                                                                                        by
                      oflaw,               norMORTGAGORshall                                                                              lease               all          of       the        premises                         without                          the          prior            written                 corant
                     of      the       MORTGAGEE   in each                                                                         instance.                            For             purposes                       of         this                paragraph,                             the         transfer                  of          a
                     total            of         more                than                   25%                of             the              stock                   of           MORTGAGOR                                                           (if       MORTGAGOR                                                        is          a

                     corporation)                              or          of           25%                   or          more                      of           the
                                                                                                                                                                                  Partnership                               interest                           of  MORTGAGOR                                                             (if

                     MORTGAGOR     is a partnership)                                                                                          shall              be         deemed                       a sale                 or      transfer                          or         conveyance                              on         the

                     part of MORTGAGOR                                                                               which                            shall                      require                      the               prior                      written                       consent                        of              the

                     MORTGAGEE.                                                   The              failure                    by         the              MORTGAGOR                                                   to         obtain                       the         prior              written                   consent

                     of      the       MORTGAGEE                                                   to         any          sale               or          transfer                     or      conveyance                                   of         the              mortgaged                         premises                        in

                     accordance                             with            the              provisions                                  of         this               paragraph                              shall               entitle                        the           MORTGAGEE                                                  to

                     accelerate                       the       maturity                          date              of        this            MORTGAGE                                                  and           declare                         the          entire               principal                      balance

                     hereof,               together                       with              all         accrued                         interest                    hereunder                                                                                due           and          payable.
                                                                                                                                                                                                         immediately


             J.      Mortgagor                         shall              not           cause                 or     permit                        the
                                                                                                                                                              placing                        of         any         subordinate                                     mortgage                        or        lien           on         the

                     mortgaged                         premises                          without                         the            prior               written                       consent                     of        the              mortgagee                              in         each           instance.

                     The           failure              by          the          mortgagor                               to         comply                        with                 the         provisions                               of        this              paragraph                        shall               entitle

                     the         mortgagee                           to          accelerate                               the
                                                                                                                                         maturity                            date              of         this             mortgage                                  and             declare                   the            entire

                     principal                   balance                    hereof                      together                         with               all         accrual                      interest                    hereunder                                immediately                                 due          and

                     payable.



             K.      In      the       event                any           payment                         herein                     provided                              for         shall             become                        overdue                           for          a period                   in      excess

                     of      five          (5)         days,               a late                  charge                      of         five              (5)             cents              for         each                 dollar                      so          overdue                     shall             become

                     imm~1iately                             due           to         the         MORTGAGEE                                                       as         liquidated                          damages                               for          failure               to        make               prompt

                     payment,                     and          the          same                  shall              be            secured
                                                                                                                                                                 by          this            MORTGAGE.                                                      Said              late        charges                      shall             be

                     payable                 with            the          next              installment                                  of        principal                           and/or                 interest.




             L.     Nothing                      in          this               MORTGAGE,                                                      the               note                  or          in
                                                                                                                                                                                                               any               other                        agreement                             between                         the

                     MORTGAGOR                                             and              the          MORTGAGEE                                                         shall             require                  the             MORTGAGOR                                                     to       pay,            or     the

                     MORTGAGEE                                                   to           accept,                              interest                           in               any               amount                             which                          would                        subject                     the

                     MORTGAGEE                                             to         penalty                       under                     applicable                               law.               In        the               event                   that             the       payment                         of        any
                     interest                due            hereunder                             or      under                     the             note               or         any             such              other               agreement                                    would                   subject                the

                    MORTGAGEE                                              to           penalty                      under                      applicable                                law,            then              ipso                  facto                  the          obligation                             of     the

                    MORTGAGOR                                               to          make                  such                  payment                            shall                 be         reduced                        to         the              highest                   rate            authorized

                    under             applicable                          law            without                         penalty.




             M.     The             MORTGAGOR                                                     hereby                      represents                               and                warrants                         to          the              MORTGAGEE                                                     that          the

                    PREMISES                                 are          not           currently                         in         use            in       any             manner                      that          would                          violate
                                                                                                                                                                                                                                                                                any          applicable                           law,

                    order,             rule,            regulation                                or          decree,                      including                                but            not          limited                          to           environmental                                     laws               and

                    regulations.                        The           MORTGAG0R                                                          hereby                     covenants                            and           agrees                     not              to     use          the         PREMISES,
                    or      permit               the          PREMISES                                         to         be         used,                  in         any             manner                       which                    would                       be          a violation                        of         any
                    such            law,         order,               rule,              regulation                                or         decree.



                                                                                                                                                                                                                                                                                     attorneys'
            N.      The          MORTGAGOR                                                  agrees                   to         bear                all       expenses                             (including                           reasonable                                                                    fees          for

                    legal            services                   of          every                   kind)                  as            incidental                               to         the         enforcement                                          of         any            of         the         collateral

                    pledged                  hereunder,                            and             for             the          securing                          thereof,                         or     defending                                   or       asserting                        the           rights              and

                    claims             of MORTGAGEE
                                                 the                                                                          in        respect                     thereof,                        by         litigation                             or       otherwise,                           and          will             pay
                    to     the       MORTGAGEE   any                                                           such                expenses                            incurred,                         and          such                  expenses                            shall              be     deemed                        an

                    indebtedness                             secured                     by            this          MORTGAGE                                                     and            shall           be         collectible                                  in      like          manner                    as        the

                    principal                    indebtedness                                     secured                       by            this            MORTGAGE.                                                         All              rights                   and           remedies                         of        the
                        Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31                                                                                                                                                                                                                         INDEX NO. 517283/2018
FILED: KINGS COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 3                                                                                                                                                                                                                                                                                      RECEIVED NYSCEF: 08/23/2018




                    MORTGAGEE                                              shall           be        cumulative                                and         may             be        exercised
                                                                                                                                                                                                                            singly
                                                                                                                                                                                                                                              or       concurrently.




             O.      Should              any              suit         be          commenced                               to         foreclose                          any          prior                    mortgage                      then           the           amont                  of     this

                    MORTGAGE                                         and           the          accompanying                                        note           shall             immediately                                     become                 due           and         payable                  at

                    the       option               of      the         owner                    or     holder               of            this         MORTGAGE.


             P-     If     the       MORTGAGEE                                                retains                counsel                     for         the         purpose                         of      collecting                       any          money              which                may
                    be       due         under                this          MORTGAGE,                                                or        to      recover                   the                mortgaged                          property,                     or      to        protect                its

                    interests                therein                   by        reason                 of      the         happening                               of        any              of        the          defaults                   or     breaches                     set     forth             in

                    this         MORTGAGE,                                               then           and           in         that                 event              the           MORTGAGOR                                                      herein               agrees              to       pay
                    reasonable                      counsel                   fees,              the         amount                       of        which                to     hereby                        expressly                     fixed           at       fifteen               (15%)              of

                    the          then          unpaid                       balance                     of       the             MORTGAGE                                                  debt,                     and         such                 counsel                  fees          and          all

                    disbursements                                incurred                       by      the      MORTGAGEE                                                     shall                be         added             to        the        indebtedness                           secured

                    by       this        MORTGAGE                                             and        shall             be             and          hereby                  are             made                  part        of         the        MORTGAGE                                       debt,

                    and          shall         become                       an          additional                     lien               on          said          mortgaged                                  property                     and         payable                   on       demand.

                    Said            counsel                 fees            are          in      no       event                 to         affect,                 but         are             to        be          paid        in        addition                  to      any           statutory

                    court            costs             and        disbursements.




             Q.     Wherever                      in      this         mortgage                         or      as         a matter                        of      law          it        is        provided                     that             mortgagee's                         consent                 or

                    approval                      shall              not            be           unreasonably                                       withheld                         or             the              actions                 of        mortgagee                           shall          be

                    reasonable,                         the        remedy                       of     martgagor,                                in     the          event                mortgagor                              shall             claim             or      establish                  that

                    mortgagee                      has           unreasonably                                 withheld                           such           consent                        or        approval                     or     has         acted             unreasonably,

                    shall           be   limited                  to        injunction,                        declaratory
                                                                                                                                                        judgment                           or        arbitration,                           and        in      no      such            even           shall

                    mortgagee                      be         liable               for          a money                    judgment.



             R.     It      shall            be         an           act           of         default                 hereunder                                 entitling                       the              holder                    hereof               to         accelerate                    the

                    indebtedness                              secured                     hereby                if      the               MORTGAGOR                                                       or         the        then              owner               of       the         property

                    acquires                 directly                  or      indirectly                       any             mortgage                           superior                         to        this          MORTGAGE.


                                                                                                                                                                                                1905                 FULTON                           STREET                      LLC




                                                                                                                                                                              By:
                        Case 1-21-40678-nhl Doc 17 Filed 05/28/21 Entered 05/28/21 17:05:31                                                                                                                                                  INDEX NO. 517283/2018
FILED: KINGS COUNTY CLERK 08/22/2018 12:25 PM
NYSCEF DOC. NO. 3                                                                                                                                                                                                                     RECEIVED NYSCEF: 08/23/2018




              IN     PRESENCE                          OF:

                                                                                                                                              1905           FULTON                   STREET             LLC




                                                                                                                                              TOMER                      DAFNA



              STATE               OF NEW YORK                                      )

                                                                                   )SS:

              COUNTY                     OF KINGS                                  )




             On      the    8th      DAY           OF OCTOBER,                              2015,             before            me,     the     undersigned,                        personally         appeared                TOMER
             DAFNA                personally                 known         to      me           or    proved             to     me      on     the          basis        of     satisfactory          evidence            to     be    the

             iraiividüãl            whose              name        is   subscribed                    to    the        within         instrument                     and       acknowledged               to    me      that    he/she

             executed              the         same          in    his/her/their                      capacity(ies)                     and          that           by     his/her/their             signature(s)               on     the

             instrument,                 the     individual(s),                    or     the        person            upon        behalf            of      which            the    individual(s)             acted,      executed

             the     instrument.




                                                                                          unV          enlitic          stafOF                 WEW YORK
                                                                                                           iso.   dinagft1u41P.
                                                                                            o          ur co in c ane c'OUNTY
                                                                                                         m eXPRES   WWCO _
              N                       P




             SECTION:                                                                                                     RETURN                     BY MAIL                        TO:
             BLOCK:                             01530                                                                     SADDAK                     FUNDING                        LLC
             LOT:                               0012

             COUNTY:                            KINGS

                   ETA                         1640o                     14                     L
             RETURN                 BY MAIL                       TO:
             SADDAK                 FUNDING                       LLC
             13    N CIRCLE                      DR,         GREAT                 NECK,                   YORK                 11021
